DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/25/2021 and 10/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-14 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Chen et al. [U.S. PG Publication No. 2013/0216089], Zilberman et al. [U.S. PG Publication No. 2017/0244895] and Fuminori et al. [JP 2011-002892]) do not disclose, with respect to claim 1, a composition processing system using a first and second computer, the first computer being used to acquire a plurality of separate images of a structure to be inspected as well as supplementary information which may be used to create a composite image using the separate images which were acquired, these separate images may then be “minified” by a reduction in their respective image sizes and the system uses the supplementary information in order to create a second composite image using the minified images and display this second composite image, the second computer may then receive the separate images with the corresponding supplementary information and itself create a composite image. Rather, while Chen et al. discloses at least in ¶0013 a system of inspecting a structure by photographing it with a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483